          Case 1:20-cv-02579-BCM Document 40 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 3/16/2021
STANISLAW KOCZWARA,
                Plaintiff,                                20-CV-2579 (BCM)
        -against-                                         ORDER
NATIONWIDE GENERAL INSURANCE
COMPANY,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        By Order dated February 11, 2021 (Dkt. No. 38), the Court stayed this matter until March
15, 2021, to allow plaintiff Stanislaw Koczwara time to obtain new counsel after withdrawal of
his prior attorney. Plaintiff has now filed a Notice of Pro Se Appearance, in which he requests
another three months – until June 15, 2021 – to obtain new counsel. (Dkt. No. 39.)

        Plaintiff's request is GRANTED IN PART. This action shall remain STAYED until April
16, 2021, to allow plaintiff additional time to obtain new counsel. Whether or not plaintiff retains
counsel, however, Judge Moses will conduct a status and scheduling conference on April 26, 2021,
at 11:00 a.m., to reset the remaining pretrial deadlines. At that time, the parties shall dial (888)
557-8511 and enter the access code 7746387. To the extent plaintiff has not obtained new counsel,
plaintiff shall attend pro se. Plaintiff is reminded that it is his responsibility to secure the services
of a Polish-English translator to assist him on the call.

     The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff
Koczwara.

Dated: New York, New York
       March 16, 2021
                                                SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
